Citation Nr: 1425850	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.   

2.  Entitlement to an initial schedular and/or extraschedular rating in excess of 20 percent for postoperative residuals of a torn meniscus of the right knee with knee strain.  

3.  Entitlement to an initial schedular and/or extraschedular rating in excess of 10 percent for postoperative residuals of a partial medial meniscectomy of the left knee with knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  It was most recently before the Board in May 2013, at which time the issues identified on the title page were remanded to the RO via the VA's Appeals Management Center (AMC) so that additional development could be undertaken and following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that while the case remained in remand status, the AMC by its rating decision of September 2013 granted entitlement to a temporary total rating based on left knee surgery or other treatment requiring convalescence from February 23, 2006 to March 31, 2006, with resumption of a 10 percent schedular evaluation therefor, effective from April 1, 2006.  

Included in the record is the RO's correspondence, dated in September 2013, in which it acknowledged its receipt of a notice of disagreement with a rating decision of March 28, 2013.  By that rating decision, the RO granted entitlement to a temporary total rating for right knee disability from February 21, 2012, to March 31, 2012, inclusive, with resumption of the previously assigned 20 percent schedular evaluation therefor, effective from April 1, 2012.  The RO notified the Veteran that is was reviewing his claim through the post-decision review process and would issue a statement of the case if the claim continued to be denied.  Completion of that action, to include the possible issuance of a statement of the case under Manlincon v. West, 12 Vet. App.  238 (1998) is necessary prior to any final decision as to the certified appellate issue regarding the initial evaluation to be assigned for right knee disablement per Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Despite earlier Board referrals, no action appears to have been undertaken to date by the RO or AMC to as to the Veteran's claim for a clothing allowance based on his use of one or more knee braces.  That matter is again referred for its initial development and adjudication. 

The issues of the initial ratings to be assigned for service-connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that a chronic left shoulder strain originated in service.  


CONCLUSION OF LAW

Chronic left shoulder strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  The same is true as to the issue addressed herein on its merits with respect to the question of whether there was substantial compliance with the development requests set forth in the Board's recent remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran offers credible oral and/or written testimony that his left shoulder disability originated during his period of service as a result of the frequent, lifting of persons in need of medical assistance and his account, at least in terms of his opportunity for the frequent lifting of injured persons, is consistent with service records showing his assigned duties were as a medical service craftsman.  He also provides credible testimony that his left shoulder difficulties chronically bothered him both in service and thereafter, notwithstanding conflicting accounts as to whether he was treated in service for left shoulder problems.  The Board is nevertheless mindful that not all of his service treatment and examination records are available for review, to include the report of any separation medical evaluation.  Their unavailability is not the result of any action or inaction on the part of the Veteran.  A formal finding as to the foregoing was entered by the RO in April 2006.  Still, preceding the diagnosis and treatment of inservice viral meningitis in or about August 2002, the Veteran offered documented complaints of shoulder pain, among other disturbances.  This was followed, albeit by an absence of documented complaints of left shoulder difficulties subsequent to the Veteran's September 2004 discharge from service, but also by the Veteran's credible testimony of ongoing left shoulder difficulties after service, particularly encountered when performing his duties as a correctional officer.  

VA examinations in 2011 and 2013 yielded diagnoses involving current disability of the left shoulder, diagnosed as a chronic strain.  Neither examiner offered medical opinion linking the claimed disorder to service, although the initial VA examiner conceded that a definitive opinion could not be provided in the absence of all service and postservice treatment records.  The second evaluator nevertheless indicated that the diagnosis of left shoulder strain dated to 2000 and in finding that no nexus was likely present was influenced by the absence of documented complaints made known to or findings compiled by medical professionals regarding left shoulder disablement.  

Here, the Veteran himself offers a credible account of inservice left shoulder difficulties which persisted after service and while medical data confirm the existence of current disablement but not its service origin, the facts and circumstances of this case, including the absence of a portion of service records, raise a reasonable doubt that must be resolved in the Veteran's favor, such that service connection for chronic left shoulder stain is conceded.  

ORDER

Service connection for chronic left shoulder strain is granted.  


REMAND

By its May 2013 remand, the Board directed the AMC to undertake certain procedural and evidentiary development related to the issues on appeal.  That development included a general request for any pertinent treatment records held by the Veteran and those in existence but not on file, in addition to a specific request for records or authorization for VA to obtain treatment records from a private provider, Academy Orthopedics, and multiple items listed in various decisional documents (statement of the case, supplemental statements of the case) but not contained within either the Veteran's actual or virtual VA claims folder as of May 2013.  

On remand, the AMC by its June 2013 correspondence attempted to fulfill the Board's request and sent one or more authorization forms to the Veteran for his signature and, in response, the Veteran in July 2013 provided a single, signed authorization for all records from April 1996 to July 2013, but without specifying the name(s) of the individual provider(s) or other pertinent identifying information.  The Veteran was not then recontacted by VA in an effort to define more clearly what specific information he needed to provide and no further action was then undertaken by the AMC to obtain any additional records from individual private providers, including Academy Orthopedics.  

Actions were taken by the AMC to obtain the items specifically found by the Board to be absent from the claims folder in May 2013.  All were obtained and made a part of the file except for the Veteran's statement reported previously to have been received by VA on April 29, 2012.  That specific statement with a stamped date of receipt by VA of April 29, 2012, per the prior decisional document, is not shown among the items now of record.  

Further actions as to the foregoing are required.  Also, as indicated in the Introduction above, there remains pending an intertwined claim for an extension of a temporary total rating due to right knee disability beyond that previously granted by AMC action on March 28, 2013.  Manlincon, supra.  This, too, must be accomplished prior to the entry of a final decision as to the remaining issue(s) on appeal.

Accordingly, this portion of the case is REMANDED to the AOJ for the following:

1.  Contact the Veteran in writing and request that he fully complete an authorization for the release of pertinent medical records for each individual provider, including Academy Orthopedics, whose treatment records are not now within his VA claims folder.  

2.  By separate contact with the Veteran in writing, clarify whether he continues to pursue an appeal as to the rating decision entered on March 28, 2013, in which a temporary total rating was assigned on the basis of right knee disablement for the period from February 21 to March 31, 2012, and, if so, issue to him a statement of the case and advise him of the requirements for perfecting that appeal if further review by the Board of that issue is to be undertaken.  

3.  Obtain a copy of the Veteran's written statement previously noted by the AOJ as having been received by VA on April 29, 2012, for inclusion in the VA claims folder.  

4.  Obtain for inclusion in the VA claims folder all pertinent VA treatment records not already on file.  

5.  Readjudicate the remaining issues on appeal and if any benefit sought by the Veteran is not granted to his satisfaction, then furnish him a supplemental statement of the case and permit him a reasonable period for a response before returning the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


